Citation Nr: 1015613	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for thoracolumbar strain with osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for a pulmonary 
disability, to include exercise- induced asthma. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to 
November 2005.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  Jurisdiction 
over the claims folder is currently held by the RO in Newark, 
New Jersey. 

In June 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is of record.

In December 2007 the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In a July 2006 rating decision, the Veteran was awarded an 
increased rating of 30 percent for his service-connected 
PTSD, effective December 1, 2005, the original date of 
service connection.  A veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for PTSD remains before the Board.
 
The Board's December 2007 remand ordered that the Veteran 
should be provided a statement of the case (SOC) with respect 
to claims for increased ratings for migraine headaches and a 
left shoulder disability.  The SOC was mailed to the Veteran 
in February 2008, but no substantive appeal was received and 
the claims have not been certified to the Board by the RO.  
Therefore, the claims for increased ratings for migraine 
headaches and a left shoulder disability are not before the 
Board.  

The issue of entitlement to an increased initial rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracolumbar strain with osteoarthritis 
manifests forward flexion limited to 50 degrees with pain, a 
combined range of motion of 157 degrees, and no ankylosis of 
the thoracolumbar spine; incapacitating episodes have not 
totaled at least 4 weeks, but less than 6 weeks, during the 
past 12 months, and there is no accompanying neurological 
impairment.

2.  The Veteran's GERD is productive of recurrent mild acid 
reflux, pyrosis, and occasional substernal or arm pain; there 
is no persistently recurrent epigastric distress with 
pyrosis, regurgitation, or considerable impairment of health.

3.  The Veteran does not have exercise-induced asthma.

4.  A pulmonary disability, including obstructive airways 
disease, was not present during service and is not 
etiologically related to active duty service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
20 percent for thoracolumbar strain with osteoarthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2009).

2.  The schedular criteria for an initial rating in excess of 
10 percent for GERD have not been met.  38 U.S.C.A. § 1155; 
38 U.S.C.A. § 4.114, Diagnostic Code 7346.

3.  A pulmonary disability, to include exercise-induced 
asthma, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.


Thoracolumbar Spine

Service connection for a thoracolumbar strain was granted in 
the January 2006 rating decision on appeal with an initial 20 
percent evaluation assigned, effective December 1, 2005.  The 
Veteran contends that an increased rating is warranted for 
his back disability as he experiences constant pain. 

The Veteran's lumbar spine disability is rated as 20 percent 
disabling under the general rating formula for diseases and 
injuries of the spine on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242 (2009).  The 
general formula also provides that intervertebral disc 
syndrome is evaluated under the general formula for diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

Range of motion of the Veteran's thoracolumbar spine was most 
restricted at the June 2005 VA examination when forward 
flexion was measured to 50 degrees with a combined range of 
motion of 157 degrees with pain at the endpoint of testing.  
The examiner also found that the Veteran had a normal gait 
and the thoracolumbar spine was not fixed in any position.  
While spinal range of motion was noted to be limited in all 
directions during a May 2006 examination at the East Orange 
VA Medical Center (VAMC), there is no evidence of record that 
forward flexion has most nearly approximated 30 degrees or 
less at anytime during the claims period or that the Veteran 
manifests ankylosis of the thoracolumbar spine.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves.  These determinations are, 
if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

With respect to the DeLuca factors, the June 2005 VA examiner 
found that the Veteran's spine manifested pain, fatigue, 
weakness, and lack of endurance, but not incoordination.  The 
examiner also stated it would require speculation to 
determine the amount of any additional loss of motion 
following repetitive testing.  Although it was not possible 
to express the exact amount of any additional loss of motion, 
the limited motion reported by the VA examiner and considered 
by the Board takes into account the Veteran's complaints of 
pain, which occurred at the endpoint of range of motion 
testing.  The reported motion of the spine, with forward 
flexion to 30 degrees, is contemplated by the currently 
assigned 20 percent evaluation.  Therefore, with 
consideration of all pertinent functional factors, the 
Veteran's thoracolumbar strain has not most nearly 
approximated the criteria associated with an increased rating 
of 40 percent at any time during the claims period.  

Although the RO has characterized the service-connected 
disability as thoracolumbar strain with osteoarthritis, the 
Board will also consider whether assignment of a higher 
rating under Diagnostic Code 5243 for intervertebral disc 
syndrome is appropriate.  Intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this case, the Veteran has not alleged, and the evidence 
does not establish, that he has been prescribed any periods 
of bedrest by a physician.  During the June 2005 VA 
examination, he reported a two day period of incapacitation 
due to acute back symptoms, but did not state that a doctor 
has prescribed bedrest.  Post-service treatment records from 
the VAMC are also negative for evidence of prescribed 
bedrest.  Therefore, an increased rating based on 
intervertebral disc syndrome under Diagnostic Code 5243 is 
not warranted.  

Note 1 following the general rating formula for rating 
diseases and injuries of the spine provides that neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-
5243.  However, the objective medical evidence does not 
establish the presence of a neurological deficit stemming 
from the Veteran's back condition.  The record is negative 
for complaints of radiating pain, and the Veteran was found 
to have no lumbar spine radiculopathy while undergoing 
treatment for back pain at the VAMC in May 2006.  Similarly, 
upon VA examination in June 2005, sensory, motor, and reflex 
examinations of the lower extremities were all normal.  

An initial rating in excess of 20 percent is therefore not 
warranted for the Veteran's thoracolumbar strain with 
osteoarthritis at anytime during the claims period.  The 
Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered all other potentially 
applicable rating criteria, but finds no rating criteria that 
would result in a rating in excess of 20 percent.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

GERD

Service connection for GERD was granted in the January 2006 
rating decision on appeal with an initial 10 percent rating 
assigned, effective December 1, 2005.  The current 10 percent 
rating was assigned, by analogy, under Diagnostic Code 7346 
for hiatal hernias.  Under this code, the maximum schedular 
rating of 60 percent is warranted when there are symptoms of 
pain, vomiting, material weight loss, and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (2009).

The objective medical evidence does not establish that the 
Veteran's GERD has most nearly approximated the criteria 
associated with a 30 percent rating at anytime during the 
claims period.  Although the Veteran's GERD has been 
productive of some symptoms associated with an increased 30 
percent rating, these manifestations are contemplated by the 
currently assigned 10 percent rating.  The record establishes 
that the Veteran has recurrent acid reflux, based on a 
December 2004 service record,  and an upper GI performed in 
conjunction with a June 2005 VA examination demonstrated mild 
reflex with no other acute abnormalities.  The Veteran 
testified in June 2007 that he experienced occasional pain 
down his arms, however, there is no evidence of dysphasia, 
regurgitation, or considerable impairment of health.  In 
fact, the Veteran also testified that he had not missed 
anytime from work due to his GERD and VAMC clinical records 
are negative for treatment of this condition.  The Veteran's 
GERD has therefore manifested three of the symptoms 
associated with a 30 percent rating under Diagnostic Code 
7346 of lesser severity than is contemplated by the 30 
percent rating.  Accordingly, the current 10 percent rating 
is appropriate. 


The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court has recently held in May 2009 that a request for a 
total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable due to his service-connected 
disabilities.  There is no indication that he is in receipt 
of Social Security disability benefits, and he has continued 
to work throughout the claims period.  The Veteran testified 
in June 2007 that he had missed some time from work due to 
his disabilities, but there is no other evidence of 
interference with employment.  The Veteran has also not 
suggested that he is unable to perform his duties due to his 
service-connected disabilities.  Therefore, remand or 
referral of a claim for TDIU is not necessary as there is no 
evidence of unemployability due to the Veteran's service-
connected conditions.

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's thoracolumbar strain 
and GERD are manifested by symptoms such as painful limited 
joint motion and mild reflux.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is not 
warranted.

Service Connection for a Pulmonary Disability

The Veteran contends that service connection is warranted for 
a pulmonary disability, to include exercise-induced asthma.  
The Veteran testified in June 2007 that his symptoms of 
asthma began during active duty service in 1992 when he 
served in the Persian Gulf and was exposed to burning oil 
wells.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Initially, the Board notes that the Veteran has not been 
diagnosed with exercise-induced asthma by a health care 
professional at anytime during the claims period.  Service 
connection requires the presence of a current disability, 
meaning a disability must be shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The Veteran 
is competent to report symptoms of exercise-induced asthma, 
such as shortness of breath on exertion, but as a layperson 
he is not competent to render a medical opinion as to a 
specific diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required). 

The record does establish that the Veteran was diagnosed with 
severe obstructive airways disease based on the results of a 
private June 2007 pulmonary function test (PFT).  Therefore, 
the Veteran has a current pulmonary disability and the first 
element of service connection has been met.

In addition, the Veteran has reported the onset of pulmonary 
symptoms during service.  He specifically testified in June 
2007 that he underwent treatment for this condition during 
service in Cherry Point, North Carolina in the early 1990s.  
Service records document complaints of sinusitis at Cherry 
Point beginning in July 1990 and an instance of chest pain 
with exercise in March 1999, but there is no evidence of 
treatment related to the Veteran's breathing or lungs.  
However, during his February 2005 retirement examination, the 
Veteran reported a history of shortness of breath two years 
earlier, but was found to have no current sequelae.  His 
lungs were normal and chest X-rays dated throughout service 
were also normal. 

While the service medical records do not document treatment 
for a pulmonary condition, the Veteran did report a past 
history of shortness of breath at his retirement examination, 
and he is competent to report that such symptoms and 
treatment occurred.  Resolving reasonable doubt in his favor, 
the Board finds that the second element necessary for service 
connection-an in-service injury-are demonstrated.

The Veteran has not reported a continuity of symptomatology 
since service.  The history he has provided is to the effect 
that his symptoms of obstructive airways disease began during 
service, but that he did not seek treatment until June 2007, 
almost two years after his separation from active duty.  The 
Veteran's claim for service connection was received in June 
2005, prior to his discharge, but upon VA examination that 
same month his lungs manifested a normal expiratory limit and 
he did not report any current complaints of shortness of 
breath or other pulmonary symptoms.  The record also contains 
no competent medical evidence of a nexus between the 
Veteran's current disability and his active duty service.  

The Board has considered the testimony of the Veteran 
connecting his obstructive airways disease to service, but as 
a lay person, he is not competent to provide an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges that the 
Veteran is competent to testify as to observable symptoms, 
such as shortness of breath, but finds that his opinion as to 
the cause of the symptoms simply cannot be accepted as 
competent evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was almost two years after his separation from active duty 
service.  In addition, there is no medical evidence that the 
Veteran's obstructive airways disease is related to active 
duty service.  The Board therefore concludes that the 
evidence is against a nexus between the claimed disability 
and active duty service.  Accordingly, the preponderance of 
the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claims for increased ratings, 
the appeals arise from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's claim for service connection, notice 
fulfilling the requirements of 38 C.F.R. § 3.159(b) was 
furnished to the Veteran in an April 2006 letter.  The 
Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in the April 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  

The Veteran was also provided proper VA examinations in 
response to his claims for increased ratings.  With respect 
to the claim for service connection, under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for getting an examination under 
the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his 
service connection claim but has determined that no such 
examination or opinion is required.  The record does not 
indicate that the Veteran has been diagnosed with exercise 
induced bronchial asthma, and there is also no competent 
evidence of a nexus between the Veteran's diagnosed lung 
disorder and his active duty service.  As the record does not 
contain evidence that a pulmonary condition may be associated 
with active service, a VA examination is not required by the 
duty to assist.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial rating in excess of 20 percent for 
thoracolumbar strain with osteoarthritis is denied.

Entitlement to an initial rating in excess of 10 percent for 
GERD is denied.

Entitlement to service connection for a pulmonary disability, 
to include exercise- induced asthma, is denied. 


REMAND

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The Veteran is also competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  

The Veteran's most recent VA examination was conducted in 
June 2005.  At that time, he was diagnosed with mild PTSD and 
reported that he still had some social interests, such as 
golfing and hiking, and enjoyed going out with friends and 
his wife.  During a private examination in June 2007, a 
Global Assessment of Functioning (GAF) score of 51, which is 
consistent with moderate symptoms or moderate difficulty in 
functioning.  Also, the Veteran testified in June 2007 that 
he had very little social interaction and had lost interest 
in his hobbies and activities.  Therefore, the record 
contains evidence of worsening of the Veteran's PTSD, and a 
VA new examination is required to determine the current 
severity of his disability.

In addition, the Board's December 2007 instructions included 
obtaining records of the Veteran's treatment for PTSD through 
the New Jersey Department of Military and Veterans Affairs 
PTSD program.  It appears that there may have been 
miscommunication between the AMC and the New Jersey 
Department of Military and Veterans Affairs in attempting to 
obtain these records.  The May 2008 letter requesting records 
of the Veteran's treatment for PTSD from November 2005 to the 
present referred repeatedly to "service records."  The 
response in June 2008 provided the AMC with the Veteran's DD 
Form 214 and referred the AMC to the HQ U.S. Marine Corps, 
Personnel Management Support Branch.  The AMC did obtain a 
compact disc with personnel information from that source in 
October 2009.  

The AMC also requested records of "the care provided to the 
veteran" from the New Jersey Department of Military and 
Veterans Affairs in February 2009.  The record does not 
contain a response to this request.  Because the February 
2009 request did not specify that VA was seeking records of 
the Veteran's treatment in the New Jersey Department of 
Military and Veterans Affairs PTSD program, it is not clear 
whether the recipient of this request understood what records 
were being requested.  This will give the AMC another 
opportunity to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Make further attempts to obtain the 
records of the Veteran's treatment from 
November 2005 to the present in the New 
Jersey Department of Military and 
Veterans Affairs PTSD program.  If 
further information (such as location of 
treatment, name of treatment provider, 
etc.) or authorization from the Veteran 
is needed, contact the Veteran to obtain 
the necessary information and/or 
authorization.  Document all efforts to 
obtain these records, and if records are 
not obtained, document the notice 
required by 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the service-connected 
PTSD.  In addition, the examiner should 
provide a GAF score with an explanation 
of the significance of the score 
assigned.

The rationale for all opinions expressed 
must also be provided.

3.  If the benefits sought on appeal are 
not fully granted issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


